                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION -- LEXINGTON

 UNITED STATES OF AMERICA,                           CRIMINAL ACTION NO. 5:17-124-KKC
         Plaintiff,

 V.                                                           ORDER AND OPINION


 KARL WAYNE BARTLESON JR.,
         Defendant.


      This matter is before the Court on the Defendant’s Motion for a Judgment of Acquittal, which

he filed pro se. [DE 85.] For the reasons stated below, the Court will not consider his Motion, and

accordingly, it is hereby DENIED.

      The Defendant is currently represented and was represented at trial by Jeffery Darling, who

served as the Defendant’s appointed counsel under the Criminal Justice Act (CJA). On October

11, 2018, a jury found the Defendant guilty of all five counts alleged in the indictment. [DE 84.]

On October 19, 2018, the Defendant, acting pro se, moved for a judgment of acquittal under

Federal Rule of Civil Procedure 29(c) based on general claims of insufficient evidence and

uncorroborated testimony. [DE 85.]

      Since the Defendant is represented by appointed counsel, he is not permitted to represent

himself in this matter. The Defendant has a constitutional right to be represented by counsel or,

alternatively, to represent himself. United States v. Mosely, 810 F. 2d 93, 97 (6th Cir. 1987) (citing

Faretta v. California, 422 U.S. 806 (1975)).       He does not, however, have the right to be

simultaneously represented by both himself and counsel in the same case. Id. at 97-98. The

Defendant is currently represented by appointed CJA counsel, attorney Jeffery Darling. [DE 65.]

While the Defendant should confer with his appointed counsel, the Court declines to permit him

to act through appointed counsel at times while representing himself at others. Accordingly, any

requests by the Defendant for Court action, including a Motion for a Judgment of Acquittal, must
come through his appointed counsel. Alternatively, if the Defendant wishes to represent himself,

he may terminate his appointed counsel and proceed with his case and sentencing pro se.

   Federal Rule of Civil Procedure 29(c) states that “a defendant may move for a judgment of

acquittal, or renew such a motion, within fourteen (14) days after a guilty verdict or after the

court discharges the jury, whichever is later.” The Federal Rules of Civil Procedure further

provide that the time limitations in Rule 29 may be tolled if a motion for an extension of time has

been filed within the original fourteen (14) day limit. Because the Defendant timely filed his

Motion for a Judgement of Acquittal, the Court will consider his Motion sufficient to toll the time

limits imposed by Federal Rule of Civil Procedure 29 for an additional fourteen (14) days from the

date of this Order. Accordingly, the Defendant will have until January 3, 2019 to file a Motion

for a Judgment of Acquittal. The Defendant should confer with his appointed counsel to discuss

the merits of any further motions, including a Motion for a Judgment of Acquittal, that will be

filed with the Court.

   For the reasons stated above, the Court herby ORDERS the following:

       (1) the Defendant’s Motion for a Judgment of Acquittal [DE 85] is DENIED;

       (2) any further Motion for a Judgment of Acquittal shall be filed with the Court for

           consideration no later than January 3, 2019; and

       (3) CJA appointed counsel, Jeffery Darling, shall file on the record whether he will

           continue to represent the Defendant or if the Defendant will proceed with his case

           pro se.

Dated December 20, 2018.
